By the Court.
It is clear that the bill was neither paid nor received in satisfaction of the precedent debt, but upon the condition of its being honored: it has not been honored; consequently, the parties are in the same situation, as if it had never been drawn; and the Plaintiff (who was, in fact, agent for the drawer, and to receive the money as his servant) cannot be entitled to recover damages. See 1 Shower 163. Debers and al. v. Harriot. The same point was determined in Watts vs. Willing, tried the last term
Upon this opinion, Judgment was entered, by agreement of the parties, for the principal of the original debt, and interest from the time that the accounts between them were liquidated.